Exhibit 10.2

  

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of April 30, 2019 by and among Workhorse Group Inc., a Nevada
corporation (the “Borrower”), Wilmington Trust, National Association, in its
capacity as agent (the “Agent”), and the Lenders (as defined below) party
hereto.

 

WHEREAS, the Borrower, the financial institutions from time to time party
thereto as lenders (collectively, with their permitted successors and assignees,
the “Lenders”), and the Agent are party to that certain Credit Agreement, dated
as of December 31, 2018 (as amended by that certain First Amendment to Credit
Agreement, dated as of March 13, 2019, and that certain Second Amendment to
Credit Agreement, dated as of April 1, 2019, the “Credit Agreement”), pursuant
to which the Lenders have extended credit to the Borrower on the terms set forth
therein;

 

WHEREAS, pursuant to Section 10.1 of the Credit Agreement, the Credit Agreement
may be amended by an instrument in writing signed by the Borrower and the
Lenders; and

 

WHEREAS, the Borrower and the Lenders desire to amend certain provisions of the
Credit Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1. Definitions; Loan Document. Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Credit Agreement. This
Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.

 

2. Amendment to Section 7.19.1. Section 7.19.1 of the Credit Agreement is hereby
amended and restated as follows:

 

“7.19.1 Liquidity. Not suffer or permit the Liquidity of the Borrower and its
Subsidiaries to be less than $4,000,000 at any time at or after May 31, 2019;
provided that if Liquidity of the Borrower and its Subsidiaries is less than
$4,000,000 at any time at or after May 31, 2019, the Borrower shall provide
written notice thereof to the Agent within one Business Day of such occurrence,
and, other than with respect to any such occurrence on the last day of any
calendar month, if Liquidity of the Borrower and its Subsidiaries is increased
to $4,000,000 on or prior to five Business Days after such occurrence, then
there shall be no breach for such occurrence under this Section 7.19.1; provided
further that if the Liquidity of the Borrower and its Subsidiaries is less than
$4,000,000 at any time prior to May 31, 2019, the Borrower shall provide written
notice thereof to Agent within one Business Day of each such occurrence.”

 

3. Conditions to Effectiveness of Amendment. This Amendment shall become
effective upon receipt by the Agent and the Lenders of counterpart signatures to
this Amendment duly executed and delivered by the Agent, the Lenders and the
Borrower.

  

-1-

 

 

4. Expenses. The Borrower agrees to pay on demand all expenses of the Lender
(including, without limitation, the fees and out-of-pocket expenses of Covington
& Burling LLP, counsel to the Lenders, and Duane Morris LLP, counsel to the
Agent) incurred in connection with the negotiation, preparation, execution and
delivery of this Amendment.

 

5. Representations and Warranties. The Borrower represents and warrants to the
Lenders and the Agent as follows:

 

(a) After giving effect to this Amendment, the representations and warranties of
the Loan Parties contained in the Credit Agreement or any other Loan Document
shall be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of the date hereof (or as of a
specific earlier date if such representation or warranty expressly relates to an
earlier date).

 

(b) After giving effect to this Amendment, no Default or Event of Default under
the Credit Agreement is continuing.

 

6. No Implied Amendment or Waiver. Except as expressly set forth in this
Amendment, this Amendment shall not, by implication or otherwise, limit, impair,
constitute a waiver of or otherwise affect any rights or remedies of the Agent
or the Lenders under the Credit Agreement or the other Loan Documents, or alter,
modify, amend or in any way affect any of the terms, obligations or covenants
contained in the Credit Agreement or the other Loan Documents, all of which
shall continue in full force and effect. Nothing in this Amendment shall be
construed to imply any willingness on the part of the Agent or the Lenders to
agree to or grant any similar or future amendment, consent or waiver of any of
the terms and conditions of the Credit Agreement or the other Loan Documents.

 

-2-

 

 

7. Release. The Borrower hereby acknowledges and agrees that: (a) to its
knowledge neither it nor any of its Affiliates have any claim or cause of action
against any Lender or the Agent (or any of their respective Affiliates,
officers, directors, employees, attorneys, consultants or agents) under the
Credit Agreement as of the date hereof and (b) to its knowledge, as of the date
hereof, the Lenders and the Agent have heretofore properly performed and
satisfied in a timely manner all of their respective obligations to the Borrower
under the Credit Agreement. Notwithstanding the foregoing, the Agent and the
Lenders wish to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of the Agent’s or the Lenders’ rights, interests and/or remedies under the
Credit Agreement. Accordingly, for and in consideration of the agreements
contained in this Amendment and other good and valuable consideration, the
Borrower (for itself and its Affiliates and the successors and assigns of each
of the foregoing) (each a “Releasor” and collectively, the “Releasors”) does
hereby fully, finally, unconditionally and irrevocably release and forever
discharge the Agent and the Lenders and each of their respective Affiliates,
officers, directors, employees, attorneys, consultants and agents (each a
“Released Party” and collectively, the “Released Parties”) from any and all
debts, claims, obligations, damages, costs, attorneys’ fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, in each case that exist or have occurred on or prior to
the date of this Amendment which any Releasor has heretofore had or now shall or
may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done, except for a Released Party’s gross
negligence or willful misconduct as determined by a final, nonappealable
judgment of a court of competent jurisdiction, prior to the date hereof arising
out of, connected with or related in any way to the Credit Agreement, or any
act, event or transaction related or attendant thereto, or the Agent’s or the
Lenders’ agreements contained therein, or the possession, use, operation or
control in connection therewith of any of the assets of the Borrower, or the
making of any advance thereunder, or the management of such advance, in each
case on or prior to the date of this Amendment.

 

8. Counterparts. This Amendment may be executed by the parties hereto in several
counterparts, each of which shall be an original and all of which shall
constitute together but one and the same agreement. Delivery of an executed
counterpart of a signature page of this Amendment by e-mail (e.g., “pdf” or
“tiff”) or fax transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

9. Governing Law. THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO
BE PREPARED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

[Remainder of Page Intentionally Left Blank.]

  

-3-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

  

WORKHORSE GROUP INC.

as the Borrower

    By: /s/ Duane A. Hughes   Name: Duane A. Hughes   Title: CEO  

 

MARATHON STRUCTURED PRODUCT STRATEGIES FUND, LP

MARATHON BLUE GRASS CREDIT FUND, LP

MARATHON CENTRE STREET PARTNERSHIP, L.P.

TRS CREDIT FUND, LP
as Lenders

 

By: Marathon Asset Management LP, the investment
advisor to each of the entities listed above

    By: /s/ Louis Hanover   Name:  Louis Hanover   Title: CIO, Co-Managing
Partner  

 

WILMINGTON TRUST, NATIONAL ASSOCIATION
as the Agent     By: /s/ Jamie Roseberg   Name:  Jamie Roseberg   Title: Banking
Officer  

  

Signature Page to Third Amendment to Credit Agreement

 

 

 

 

